DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,403,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests an organic light-emitting diode display comprising, in addition to other limitations of the claim, a substrate including a pixel area and a peripheral area outside the pixel area; a plurality of first electrodes on a passivation layer; and a common voltage line in the peripheral area, wherein the common voltage line is in contact with a first electrode in the peripheral area from among the plurality of first electrodes.
Due to their dependencies upon independent claim 1, claims 2-11 are also allowable.
Regarding independent claim 12, the prior art of record neither shows or suggests an organic light-emitting diode display comprising, in addition to other limitations of the claim, a substrate including a pixel area and a peripheral area outside 
Due to their dependencies upon independent claim 12, claims 13-22 are also allowable.
The subject common voltage line structure described earlier is provided for reducing the width of dead space and implementing the slimness of the display device.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 March 2021